 

AO 470 (Rcv. 01/09) Ordcr Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

 

for the
District of Puerto Rico
United States of America )
v. ) Case No. 19~mj-704 (|V|EI_)
Trevor Doy|e ('1) )
)
Defendant )

ORDER SCHEDULING A DETEN'I`ION HEARING

A detention hearing in this case is scheduled as follows:

 

Place: U.S. District Court Courtroom No.: 10
Federa| Bui|ding, 4th F|oor
150 Chardon Ave.
Hato Rey, P.R. 00917

 

Date and Time: Apri| 8, 2019 at 2:30 pm

 

 

 

IT IS ORDEREI): Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: AD¥`" 3. 2019 S/ Marcos E. Lopez

Jua’ge 's signature

Marcos E. Lopez U.S. Nlagistrate Judge

Prr`nted name and title

